            Case 2:19-cv-00502-JHS Document 32 Filed 05/21/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,

                       Plaintiff,
                                                             CRIMINAL ACTION
       v.                                                    NO. 19-502

CHARLES J. WEISS,

                       Defendant.


                                          ORDER

       AND NOW, this 21st day of May 2020, upon consideration of the Joint Stipulation of

Facts for Summary Judgment (Doc. No. 14), Defendant’s Motion for Summary Judgment (Doc.

No. 17), the Government’s Cross-Motion for Partial Summary Judgment and Response to

Defendant’s Motion for Summary Judgment (Doc. No. 19), Defendant’s Response in Opposition

to the Government’s Cross-Motion for Partial Summary Judgment (Doc. Nos. 21, 22), the

Government’s Reply (Doc. No. 28), the arguments made by counsel for the parties at the hearing

held on January 14, 2020 (Doc. No. 29), and in accordance with the Opinion of the Court issued

this day, it is ORDERED as follows:

   1. The Government’s Cross-Motion for Partial Summary Judgment (Doc. No. 19) is

       GRANTED.       Accordingly, the above-captioned case was timely brought by the

       Government and may proceed.

   2. Defendant’s Motion for Summary Judgment (Doc. No. 17) is DENIED.


                                                  BY THE COURT:



                                                  /s/ Joel H. Slomsky
                                                  JOEL H. SLOMSKY, J.


                                              1
